Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 7th
day of June 2006, by and between NTN Buzztime, Inc., a Delaware corporation (the
“Company”), and Dario L. Santana, an individual (the “Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Company desires that the Executive be employed by the Company to carry
out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth, effective as of July 10, 2006 (the “Effective
Date”).

B. The Executive desires to accept such employment on such terms and conditions.

C. This Agreement shall govern the employment relationship between the Executive
and the Company from and after the Effective Date and supersedes and negates all
previous agreements with respect to such relationship.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Retention and Duties.

 

  1.1 Retention. The Company does hereby hire, engage and employ the Executive
for the Period of Employment (as defined in Section 2) on the terms and
conditions expressly set forth in this Agreement. The Executive does hereby
accept and agree to such hiring, engagement and employment, on the terms and
conditions expressly set forth in this Agreement.

 

  1.2 Duties. During the Period of Employment, the Executive shall serve the
Company as its President and Chief Executive Officer and shall have the powers,
duties and obligations of management usually vested in the office of the chief
executive officer of a corporation, subject to the directives of the Company’s
Board of Directors (the “Board”) and the corporate policies of the Company as
they are in effect from time to time throughout the Period of Employment
(including, without limitation, the Company’s business conduct and ethics
policies, as they may change from time to time). The Executive will be appointed
to the Board as of the Effective Date. During the Period of Employment, the
Executive shall report solely to the Board.

 

  1.3 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall both (i) devote substantially all of the
Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, and (ii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other
business entities, or the provision of other services thereto, is subject to the
prior written approval of the Board, which may not be unreasonably withheld. The
Company shall have the right to require the Executive to resign from any board
or similar body on which he may then serve if the Board reasonably determines
that the Executive’s service on such board or body interferes with the effective
discharge of the Executive’s duties and responsibilities to the Company or that
any business related to such service is then in competition with any business of
the Company or any of its affiliates, successors or assigns. Nothing in this
Section 1.3 shall be construed as preventing Executive from engaging in the
investment of his personal assets.

 

  1.4 No Breach of Contract. The Executive hereby represents to the Company
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
other agreement or policy to which the Executive is a party or otherwise bound;
(ii) that the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; (iii) that, except as set forth
on Exhibit A hereto, the Executive is not bound by any confidentiality, trade
secret or similar agreement (other than this Agreement and the Proprietary
Information Agreement attached hereto as Exhibit B (the “Proprietary Information
Agreement”)) with any other person or entity.

 

1



--------------------------------------------------------------------------------

  1.5 Location. The Executive acknowledges that the Company’s principal
executive offices are currently located in Carlsbad, California. The Executive’s
principal place of employment shall be the Company’s principal executive
offices. The Executive agrees that he will be regularly present at the Company’s
principal executive offices. The Executive acknowledges that he may be required
to travel from time to time in the course of performing his duties for the
Company.

 

2. Period of Employment. The “Period of Employment” shall be a period of two
(2) years commencing on the Effective Date and ending at the close of business
on July 9, 2008 (the “Termination Date”): provided, however, that this Agreement
shall be automatically renewed, and the Period of Employment shall be
automatically extended for one (1) additional year on the Termination Date and
each anniversary of the Termination Date thereafter, unless either party gives
notice, in writing, at least sixty (60) days prior to the expiration of the
Period of Employment (including any renewal thereof) of such party’s desire to
terminate the Period of Employment (a “Notice of Non-Renewal”). The term “Period
of Employment” shall include any extension thereof pursuant to the preceding
sentence. Provision of notice that the Period of Employment shall not be
extended or further extended, as the case may be, shall not constitute a breach
of this Agreement and shall not constitute “Good Reason” for purposes of this
Agreement. Notwithstanding the foregoing, the Period of Employment is subject to
earlier termination as provided below in this Agreement.

 

3. Compensation.

 

  3.1 Base Salary. The Executive’s base salary (the “Base Salary”) shall be paid
in accordance with the Company’s regular payroll practices in effect from time
to time, but not less frequently than in monthly installments. The Executive’s
Base Salary for the first twelve (12) months of the Period of Employment shall
be at an annualized rate of Four Hundred Thousand Dollars ($400,000). The
Company will review the Executive’s Base Salary at least annually and may
increase (but not decrease) the Executive’s Base Salary from the rate then in
effect based on such review. Subject to the review and approval of the Board,
which approval may be withheld in its sole discretion, the Company anticipates
that subsequent annual adjustments in Base Salary would range from 3% to 5%.

 

  3.2 Incentive Bonus. During the Period of Employment, the Executive shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”) in an amount
to be determined by the Board in its sole discretion, based on the performance
objectives established by the Board for that particular period. The Executive’s
target Incentive Bonus amount for the 2006 and 2007 calendar years shall not be
less than 50% of the Executive’s Base Salary. For calendar year 2006 the
Executive’s Incentive Bonus shall be pro rated based on hire date.

For 2006 and 2007, one-half of the Incentive Bonus shall be payable in
connection with attainment of revenue targets and one-half shall be payable in
connection with the attainment of EBITDA targets. The Incentive Bonus for each
of the revenue and the EBITDA targets shall be payable commencing upon
attainment of 100% of the budgeted target and increase up to the full award of
50% of Executive’s Base Salary at 110% of the budgeted target for revenue and
115% of the budgeted amount for EBITDA.

The actual Revenue and EBITDA amounts will be based on the audited financial
statements for the Company prepared for inclusion in the Company’s audit report
on Form 10-K, and shall include all compensation expense attributable to the
payment of the Incentive Bonus, but shall not include non-recurring or other
extraordinary income and expense items (such as sales of assets, impact of M&A
activities, etc.) and shall be adjusted to exclude any compensation charges
related to stock option grants. Results from divisions being sold (Wireless and
Software) are excluded from computation of Revenue and EBITDA. Total bonus
payout is not to be greater than 50% of increased actual net income over
budgeted net income. Payment of the bonus will be made one-half in cash and
one-half in stock, subject to withholdings in accordance with the Company’s
standard payroll procedures, within 30 days after receipt of the independent
auditor’s report on the Company’s annual financial statements for the prior
year, but in no event later than April 30 of the following year (or such earlier
date as required to comply with Section 409A of the Internal Revenue Code)

 

2



--------------------------------------------------------------------------------

The Board may, in its sole discretion, grant an additional bonus to the
Executive if the Company achieves Revenue and EBITDA performance in excess of
110% and 115% of 2006 and 2007 budgeted levels, respectively.

The Executive will participate in establishing the targeted levels of Revenue
and EBITDA for 2007 and present to the Board either or both (1) such
recommendations with respect to such targeted levels that Executive determines
in good faith are advisable, or (2) such other modifications to the bonus
program for 2006 (including, without limitation, any other performance factors
on which the bonus determination may be based) as the Executive determines in
good faith are advisable. The Board will consider adjusting such targeted levels
and making such adjustment to the bonus program in good faith based on the
Executive’s recommendation, but shall have no obligation to actually make any
such adjustment.

 

  3.3 Additional Performance Compensation. The Executive shall be eligible to
receive such additional performance based compensation as the Board or the
Compensation Committee of the Board may, from time to time, determine is
appropriate.

 

  3.4 Stock Option Grants. Subject to this Section 3.4, the Company will grant
to the Executive the following stock options (the “Options”):

 

  (a) As of the Effective Date, the Company will grant the Executive an option
to purchase 750,000 shares of the Company’s common stock, $0.005 par value per
share (“Common Stock”);

 

  (b) On the first anniversary of the Effective Date, subject in each case to
the Executive’s continued employment with the Company through such anniversary
date and such other criteria as may be established by the Board, the Company
will grant the Executive an option to purchase 250,000 shares of Common Stock.

The exercise price per share for each Option will be equal to the fair market
value of a share of the Common Stock on the date such Option is granted. Each
Option will be intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), to the maximum extent possible within the limitations of the Code. Each
Option will vest in 48 substantially equal monthly installments over the
four-year period following the date of grant. The vesting of each installment of
each Option will occur only if such vesting date occurs during the Executive’s
continued employment by the Company through the respective vesting date. The
maximum term of each Option will be ten (10) years from the date of grant of the
Option, subject to earlier termination upon the termination of the Executive’s
employment with the Company, a change in control of the Company and similar
events. The Options shall be granted under the NTN Buzztime, Inc. 2004
Performance Incentive Plan (the “Plan”), a copy of which has been provided to
the Executive, and shall be subject to such further terms and conditions as set
forth in written stock option agreements to be entered into by the Company and
the Executive to evidence the Options (the “Option Agreements”). Such Option
Agreements shall be in substantially the form attached hereto as Exhibit C (with
respect to the Option grant described in Section 3.4(a) above), or such other
form as may be used by the Company to evidence stock option grants made under
the Plan from time to time (with respect to the Option grant described in
Section 3.4(b) above).

 

4. Benefits.

 

  4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time. Without limiting the
generality of the foregoing, during the Period of Employment, the Company shall
provide to the Executive the following benefits:

 

  (a) At no expense to the Executive, coverage of the Executive, his spouse (if
any) and any of his children who qualify as “dependents” within the meaning of
Section 152 of the Code under a major medical insurance program with an annual
cumulative deductible amount of no more than $500;

 

  (b) Coverage of the Executive by term life insurance, payable to his
designated beneficiary, in the amount of $1,000,000 and, in the event of
accidental death or dismemberment, in the amount of $2,000,000, with the premium
for such coverage not to exceed $4,000 per year.

 

  4.2 Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and reimbursement for all reasonable business expenses the
Executive incurs during the Period of Employment in connection with carrying out
the Executive’s duties for the Company, subject to the Company’s expense
reimbursement policies in effect from time to time. In addition, the Company
shall reimburse the Executive for his reasonable attorneys’ fees incurred in
connection with negotiating and documenting his employment relationship with the
Company up to a maximum aggregate reimbursement amount of $5,000.

 

3



--------------------------------------------------------------------------------

  4.3 Vacation and Other Leave. During the Period of Employment, the Executive
shall accrue and be entitled to take paid vacation in accordance with the
Company’s vacation policies in effect from time to time, including the Company’s
policies regarding vacation accruals; provided that the Executive’s rate of
vacation accrual during the Period of Employment shall be no less than four
(4) weeks per year. The Executive shall also be entitled to all other holiday
and leave pay generally available to other executives of the Company.

 

  4.4 Relocation Costs. Upon commencement of the Period of Employment, the
Company shall pay or reimburse the Executive for pre-approved direct relocation
expenses (which will include, but not be limited to, expenses related to the
sale of his home in Boca Raton, Florida, the purchase of a home in the San
Diego, California metropolitan area, and the packing, transporting and unpacking
of household goods) incurred in connection with the prompt relocation, if
necessary, of the Executive’s permanent residence to the San Diego, California
metropolitan area. This payment may be made as a direct payment or reimbursement
to the Executive of the actual and reasonable costs for such relocation up to a
maximum aggregate reimbursement amount of One Hundred and Fifty Thousand Dollars
($150,000).

 

5. Termination.

 

  5.1 Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company; (i) with
Cause (as defined in Section 5.5), or (ii) with no less than sixty (60) days
advance notice to the Executive, without Cause, or (iii) in the event of the
Executive’s death, or (iv) in the event that the Board determines in good faith
that the Executive has a Disability (as defined in Section 5.5).

 

  5.2 Termination by the Executive. The Executive’s employment by the Company,
and the Period of Employment, may be terminated by the Executive with no less
than sixty (60) days advance notice to the Company; provided, however, that in
the case of a termination for Good Reason, the Executive may provide immediate
written notice if the Company fails to, or cannot, reasonably cure the event
that constitutes Good Reason.

 

  5.3 Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive shall have no
further right to receive or obtain from the Company, any payments or benefits
except as follows:

 

  (a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 5.5);

 

  (b)

If, during the Period of Employment (but not upon the expiration of the Period
of Employment or at any time thereafter), the Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as defined in
Section 5.5), the Company shall pay the Executive (in addition to the Accrued
Obligations), subject to tax withholding and other authorized deductions and
subject to the release requirement of Section 5.4, an amount equal to the sum of
(i) the

 

4



--------------------------------------------------------------------------------

Executive’s Base Salary at the annual rate in effect on the Severance Date, plus
(ii) the cost of the Executive’s premiums charged to continue medical coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act (“COBRA”), at the
same or reasonably equivalent medical coverage for Executive (and, if
applicable, Executive’s eligible dependents) as in effect immediately prior to
the Severance Date, provided that the Company’s obligation to make any payment
pursuant to this clause (ii) shall cease upon the first to occur of the date the
Executive becomes eligible for medical coverage with another employer or the
first anniversary of the Severance Date. The Company shall pay such amount to
the Executive in equal installments on a bi-weekly basis following the Severance
Date until the later of the last day of the Period of Employment and the first
anniversary of the Severance Date. The Company shall also cause any outstanding
options granted to the Executive pursuant to Section 3.4, (A) to the extent such
options are unvested as of the Severance Date and are scheduled to vest within
the six-month period following the Severance Date, to become vested as of the
Severance Date, and (B) to the extent such options are vested as of the
Severance Date (including any options that become vested pursuant to the
foregoing clause (A)), to remain exercisable for six months following the
Severance Date (but in no event later than the expiration of the term of the
option). Such options, to the extent exercisable for the six-month period
following the Severance Date and not exercised during such period, shall
terminate at the close of business on the last day of such six-month period. To
the extent such options are unvested as of the Severance Date and are not
scheduled to vest within the six-month period following the Severance Date, such
options shall terminate on the Severance Date.

 

  (c) If the Executive’s employment with the Company terminates upon the
expiration of the Period of Employment pursuant to a Notice of Non-Renewal given
by the Company in accordance with Section 2, the Company shall pay the Executive
(in addition to the Accrued Obligations), subject to tax withholding and other
authorized deductions and subject to the release requirement of Section 5.4, an
amount equal to the sum of (A) the Executive’s Base Salary at the annual rate in
effect on the Severance Date, plus (B) the cost of the Executive’s premiums
charged to continue medical coverage pursuant to COBRA at the same or reasonably
equivalent medical coverage for Executive (and, if applicable, Executive’s
eligible dependents) as in effect immediately prior to the Severance Date,
provided that the Company’s obligation to make any payment pursuant to this
clause (B) shall cease upon the first to occur of the date the Executive becomes
eligible for medical coverage with another employer or the date that is one year
after the Severance Date. The Company shall pay such amount to the Executive in
equal installments on a bi-weekly basis following the Severance Date until the
later of the last day of the Period of Employment and the date that is one year
after the Severance Date.

For purposes of clarity, in the event the Executive’s employment terminates upon
the expiration of the Period of Employment pursuant to a Notice of Non-Renewal
given by the Executive, the Executive shall not be entitled to any payment
pursuant to this Section 5.3(c); and in the event the Executive’s employment
terminates upon the expiration of the Period of Employment (whether pursuant to
a Notice of Non-Renewal given by the Company or the Executive), the Executive’s
outstanding options shall continue to be governed in accordance with their terms
(including, without limitation, the terms applicable to a termination of the
Executive’s employment). In no event shall the Executive be entitled to receive
benefits under both this Section 5.3(c) and Section 5.3(b) above.

Notwithstanding the foregoing provisions of this Section 5.3, if the Executive
breaches his obligations under the Proprietary Information Agreement and/or
Section 7, 8 or 9 of this Agreement at any time, from and after the date of such
breach, (x) the Executive will no longer be entitled to, and the Company will no
longer be obligated to pay, any remaining unpaid portion of any benefits
provided in Section 5.3(b) or Section 5.3(c), and (y) the Executive will no
longer be entitled to, and the Company will no longer be obligated to make
available to Executive or Executive’s spouse or dependents any group health,
life or other similar insurance plans or any payment in respect of such plans.

The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). In no event shall the Company’s obligations
to the Executive exceed the sum of the Accrued Obligations, the benefits
provided in either Section 5.3(b) or Section 5.3(c), if applicable, and the
benefits contemplated by this paragraph, regardless of the manner of the
Executive’s termination.

 

5



--------------------------------------------------------------------------------

  5.4 Release; Exclusive Remedy.

 

  (a) This Section 5.4 shall apply notwithstanding anything else contained in
this Agreement or any stock option, restricted stock or other equity-based award
agreement to the contrary. As a condition precedent to any Company obligation to
the Executive pursuant to Section 5.3(b) or any obligation to accelerate vesting
of any equity-based award in connection with the termination of the Executive’s
employment, the Executive shall, upon or promptly following his last day of
employment with the Company, provide the Company with a valid, executed general
release agreement in a form acceptable to the Company, and such release
agreement shall have not been revoked by the Executive pursuant to any
revocation rights afforded by applicable law. The Company shall have no
obligation to make any payment to the Executive pursuant to Section 5.3(b) or
Section 5.3(c) (or otherwise accelerate the vesting of any equity-based award in
the circumstances as otherwise contemplated by the applicable award agreement)
unless and until the release agreement contemplated by this Section 5.4 becomes
irrevocable by the Executive in accordance with all applicable laws, rules and
regulations.

 

  (b) The Executive agrees that the general release agreement described in
Section 5.4(a) will require that the Executive acknowledge, as a condition to
the payment of any benefits under Section 5.3(b) or Section 5.3(c), as
applicable, that the payments contemplated by Section 5.3 (and any applicable
acceleration of vesting of an equity-based award in accordance with the terms of
such award in connection with the termination of the Executive’s employment)
shall constitute the exclusive and sole remedy for any termination of his
employment, and the Executive will be required to covenant, as a condition to
receiving any such payment (and any such accelerated vesting), not to assert or
pursue any other remedies, at law or in equity, with respect to any termination
of employment. The Company and Executive acknowledge and agree that there is no
duty of the Executive to mitigate damages under this Agreement. All amounts paid
to the Executive pursuant to Section 5.3 shall be paid without regard to whether
the Executive has taken or takes actions to mitigate damages.

 

  5.5 Certain Defined Terms.

 

  (a) As used herein, “Accrued Obligations” means:

 

  (i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and

 

  (ii) any Incentive Bonus payable pursuant to Section 3.2 or other performance
based compensation payable under this Agreement, including in the case of the
Incentive Bonus a pro rata portion of the full fiscal year bonus based upon the
portion of the full fiscal year completed through the Severance Date and the
percentage achievement of budgeted targets for that portion of the full fiscal
year which has been completed.

 

  (iii) any reimbursement due to the Executive pursuant to Section 4.2 or
Section 4.4 for expenses incurred by the Executive on or before the Severance
Date.

 

  (b)

As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board), (i) any act of
personal dishonesty taken by the Executive in connection with his
responsibilities as an employee of the Company which is intended to

 

6



--------------------------------------------------------------------------------

result in substantial personal enrichment of the Executive and is reasonably
likely to result in material harm to the Company, (ii) the Executive’s
conviction of a felony which the Board reasonably believes has had or will have
a material detrimental effect on the Company’s reputation or business, (ii) a
willful act by the Executive which constitutes misconduct and is materially
injurious to the Company, or (iv) continued willful violations by the Executive
of the Executive’s obligations to the Company after there has been delivered to
the Executive a written demand for performance from the Company which describes
the basis for the Company’s belief that the Executive has willfully violated his
obligations to the Company.

 

  (c) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 180 days in any 12-month period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

 

  (d) As used herein, “Good Reason” shall mean the occurrence of any of the
following: (i) without the Executive’s express written consent, a material
reduction of the Executive’s duties, position or responsibilities relative to
the Executive’s duties, position or responsibilities in effect immediately prior
to such reduction, or the removal of the Executive from such duties, position
and responsibilities; (ii) without the Executive’s express written consent, a
material reduction of the facilities and perquisites (including without
limitation office space, location and administrative support) available to the
Executive immediately prior to such reduction; (iii) a reduction by the Company
of the Executive’s Base Salary or Incentive Bonus opportunity as in effect
immediately prior to such reduction; (iv) a material reduction by the Company in
the kind or level of employee benefits to which the Executive is entitled
immediately prior to such reduction with the result that the Executive’s overall
benefits package is materially reduced; (v) without the Executive’s express
written consent, the relocation of the Executive to a facility or a location
more than fifty (50) miles from the Company’s current principal office location;
or (vi) without the Executive’s express written consent, the removal by the
Board of the Executive’s position as a member of the Board.

 

  (e) As used herein, “Involuntary Termination” shall mean a termination of the
Executive’s employment by the Company without Cause or by the Executive for Good
Reason. For purposes of this Agreement, the term Involuntary Termination
includes a termination of the Executive’s employment due to the Executive’s
death or Disability.

 

 

  5.6. Notice of Termination. Any termination of the Executive’s employment
under this Agreement shall be communicated by written notice of termination from
the terminating party to the other party. The notice of termination shall
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination.

 

  5.7 Limitation on Benefits.

 

  (a) Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, the Executive under any other
Company plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Benefits shall be reduced (but not below zero) if and to the extent
that a reduction in the Benefits would result in the Executive retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the Excise Tax), than if the Executive received all of
the Benefits (such reduced amount if referred to hereinafter as the “Limited
Benefit Amount”). Unless the Executive shall have given prior written notice
specifying a different order to the Company to effectuate the Limited Benefit
Amount, the Company shall reduce or eliminate the Benefits by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined). Any notice given by the Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing the Executive’s rights and
entitlements to any benefits or compensation.

 

7



--------------------------------------------------------------------------------

  (b) A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by the Company’s independent public accountants or another
certified public accounting firm of national reputation designated by the
Company (the “Accounting Firm”) at the Company’s expense. The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to the Company and the Executive
within five (5) days of the date of termination of the Executive’s employment,
if applicable, or such other time as requested by the Company or the Executive
(provided the Executive reasonably believes that any of the Benefits may be
subject to the Excise Tax), and if the Accounting Firm determines that no Excise
Tax is payable by the Executive with respect to any Benefits, it shall furnish
the Executive with an opinion reasonably acceptable to the Executive that no
Excise Tax will be imposed with respect to any such Benefits. Unless the
Executive provides written notice to the Company within ten (10) days of the
delivery of the Determination to the Executive that he disputes such
Determination, the Determination shall be binding, final and conclusive upon the
Company and the Executive.

 

6. Proprietary Information; Inventions and Developments. Concurrently with
entering into this Agreement, the Executive will execute the Proprietary
Information Agreement.

 

7. Confidentiality. The Executive hereby agrees that the Executive shall not at
any time (whether during or after the Executive’s employment with the Company),
directly or indirectly, other than in the course of the Executive’s duties
hereunder, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below); provided, however, that this
Section 7 shall not apply when (i) disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make available such information (provided, however, that the Executive shall
promptly notify the Company in writing upon receiving a request for such
information), or (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including but not limited to enforcement of
this Agreement. The Executive agrees that, upon termination of the Executive’s
employment with the Company, all Confidential Information in the Executive’s
possession that is in written, digital or other tangible form (together with all
copies or duplicates thereof, including computer files) shall be returned to the
Company and shall not be retained by the Executive or furnished to any third
party, in any form except as provided herein; provided, however, that the
Executive shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (a) was publicly known at
the time of disclosure to the Executive, (b) becomes publicly known or available
thereafter other than by any means in violation of this Agreement or any other
duty owed to the Company by any person or entity, or (c) is lawfully disclosed
to the Executive by a third party. As used in this Agreement, the term
“Confidential Information” means: information disclosed to the Executive or
known by the Executive as a consequence of or through the Executive’s
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the Company
Group.

 

8. Protective Covenant. The Executive acknowledges and agrees that should he
take a position as an executive officer (other than an officer whose function
substantially relates to financial matters) of any business where his duties, or
those of others who report directly or indirectly to him, include any activities
in the fields of electronically simulated sports games or interactive
television, which in the reasonable judgment of the Company is, or as a result
of the Executive’s engagement or participation would become, directly
competitive with any aspect of the business of the Company Group (a “Covered
Position”), that such position would inevitably lead to a disclosure of
Confidential Information in contravention of Section 7. Accordingly and without
limiting the provisions of Section 7, the Executive agrees that during the
Period of Employment and for a period of one year thereafter, the Executive
shall not accept employment in a Covered Position. The Executive expressly
acknowledges and agrees that the foregoing restriction is reasonable and
necessary in order to protect the Confidential Information of the Company Group.

 

8



--------------------------------------------------------------------------------

9. Anti - Solicitation.

 

  9.1 Business Relationships. The Executive promises and agrees that during the
Period of Employment and for a period of one (1) year thereafter, the Executive
will not, directly or indirectly, individually or as a consultant to, or as an
employee, officer, stockholder, director or other owner or participant in any
business, influence or attempt to influence customers, vendors, suppliers, joint
venturers, associates, consultants, agents, or partners of the Company or any of
its affiliates (collectively, the “Company Group”), either directly or
indirectly, to divert their business away from the Company Group, to any
individual, partnership, firm, corporation or other entity then in competition
with the business of any entity within the Company Group, and he will not
otherwise materially interfere with any business relationship of any entity
within the Company Group.

 

  9.2 Employees. The Executive promises and agrees that during the Period of
Employment and for a period of one (1) year thereafter, the Executive will not,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, stockholder, director or other owner of or participant in any business,
solicit (or assist in soliciting) any person who is then, or at any time within
six (6) months prior thereto was, an employee of an entity within the Company
Group who earned annually $25,000 or more as an employee of such entity during
the last six (6) months of his or her own employment to work for (as an
employee, consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in the Company Group.

 

10. Indemnification, Liability Insurance. The Company agrees to indemnify the
Executive and hold the Executive harmless to the fullest extent permitted by
applicable law and under the bylaws of the Company against and in respect to any
and all actions, suits, proceedings, claims, demands, judgments, costs, expenses
(including reasonable attorneys’ fees), losses, and damages resulting from the
Executive’s good-faith performance of the Executive’s duties and obligations to
the Company. The Company shall cover the Executive under directors and officers
liability insurance both during and, while potential liability exists (but in
any case not for more than six years), after the term of this Agreement in the
same amount and on the same terms as the Company covers its other active
officers and directors, if such coverage is obtainable, but in all events such
coverage shall be at least in substantially the same amount and on substantially
the same terms as the Company covers its other active officers and directors.

 

11. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

12. Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Company with or to any other individual(s) or entity,
this Agreement shall, subject to the provisions hereof, be binding upon and
inure to the benefit of such successor and such successor shall discharge and
perform all the promises, covenants, duties, and obligations of the Company
hereunder.

 

13. Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

 

14. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

15. Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

 

16. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

17. Entire Agreement. This Agreement, together with the Proprietary Information
Agreement and the Option Agreements, embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof. Any prior
negotiations, correspondence, agreements, proposals or understandings relating
to the subject matter hereof shall be deemed to have been merged into this
Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect. There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.

 

9



--------------------------------------------------------------------------------

18. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

19. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

20. Arbitration. Any controversy arising out of or relating to the Executive’s
employment (whether or not before or after the expiration of the Period of
Employment), any termination of the Executive’s employment, this Agreement, the
Proprietary Information Agreement referred to in Section 6, the Option
Agreements, the enforcement or interpretation of any of such agreements, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of any such agreement, including (without limitation) any
state or federal statutory claims, shall be submitted to arbitration in San
Diego County, California, before a sole arbitrator selected from Judicial
Arbitration and Mediation Services, Inc. or its successor (“JAMS”), or if JAMS
is no longer able to supply the arbitrator, such arbitrator shall be selected
from the American Arbitration Association; provided, however, that provisional
injunctive relief may, but need not, be sought in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. The arbitration shall be administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment on the
award may be entered in any court having jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 20.

The parties agree that the Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the arbitrator’s fee. The parties
further agree that in any proceeding with respect to such matters, the
prevailing party will be entitled to recover its reasonable attorney’s fees and
costs from the non-prevailing party (other than forum costs associated with the
arbitration which in any event shall be paid by the Company).

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section 20, the Executive and the Company
acknowledge that any breach of any of the covenants or provisions contained in
Section 7, 8 or 9 of this Agreement or in the Proprietary Information Agreement
could result in irreparable injury to either of the parties hereto for which
there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the non-breaching party shall he entitled to obtain a
temporary restraining order and/or a preliminary injunction and a permanent
injunction restraining the other party hereto from engaging in any activities
prohibited by any covenant or provision in Section 7, 8 or 9 of this Agreement
or in the Proprietary Information Agreement or such other equitable relief as
may be required to enforce specifically any of such covenants or provisions.

 

10



--------------------------------------------------------------------------------

21. Insurance. The Company shall have the right at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Executive, and the Executive agrees
to submit to any usual and customary medical examination and otherwise cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.

 

22. Notices.

 

  (a) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

 

  (i) if to the Company:

NTN Buzztime, Inc.

5966 La Place Court, Suite 100

Carlsbad, CA 92008

Attn: Board of Directors

with a copy to:

James Levin, Esq.

O’Melveny & Myers LLP

400 South Hope Street, 18th Floor

Los Angeles, CA 90071

 

  (ii) if to the Executive, the to address most recently on file in the payroll
records of the Company.

 

  (b) Any party may alter the address to which communications or copies are to
be sent by giving notice of such change of address in conformity with the
provisions of this Section 22 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

 

23. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

24. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 

25. Code Section 409A.

 

  (a) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Code Section 409A”) so as not
to subject the Executive to payment of any interest or additional tax imposed
under Code Section 409A. To the extent that any amount payable under this
Agreement would trigger the additional tax imposed by Code Section 409A, the
Agreement shall be modified to avoid such additional tax yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to the
Executive.

 

  (b) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” as defined in Code Section 409A, the
Executive shall not be entitled to any payments upon a termination of his
employment until the earlier of (i) the date which is six (6) months after his
termination of employment for any reason other than death, or (ii) the date of
the Executive’s death. Furthermore, with regard to any benefit to be provided
upon a termination of employment, to the extent required by Code Section 409A,
the Executive shall pay the premium for such benefit during the aforesaid period
and be reimbursed by the Corporation therefor promptly after the end of such
period. Any amounts otherwise payable to the Executive following a termination
of his employment that are not so paid by reason of this Section 25(b) shall be
paid as soon as practicable after the date that is six (6) months after the
termination of the Executive’s employment (or, if earlier, the date of the
Executive’s death). The provisions of this Section 25(b) shall only apply if,
and to the extent, required to comply with Code Section 409A.

[The remainder of this page has intentionally been left blank.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

“COMPANY”

NTN Buzztime, Inc.,

a Delaware corporation

By:  

/s/    STANLEY B. KINSEY

Name:  

Stanley B. Kinsey

Title:  

CEO

“EXECUTIVE”

/s/    DARIO L. SANTANA

Dario L. Santana

 

12



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE CONFIDENTIALITY DISCLOSURE

Every year since 2002, Dario L. Santana has signed a Tyco International Ltd
Proprietary and Confidential Information Agreement (or its equivalent). This
agreement has been signed by Dario L. Santana as a stand-alone agreement or as
part of the Tyco Guide to Ethical Conduct, which includes other topics beyond
confidentiality.

 

1



--------------------------------------------------------------------------------

EXHIBIT B

NTN BUZZTIME, INC.

PROPRIETARY INFORMATION AGREEMENT

CONFIDENTIALITY AND WORK FOR HIRE AGREEMENT

This Agreement is made and entered into as of July 10, 2006 by and between NTN
BUZZTIME, INC. and any of its affiliates, having a principal place of business
at 5966 La Place Court, Carlsbad, California 92008-8830 and Dario L. Santana
(“Employee”), and shall remain in full force and effect from and after the date
hereof.

Employee acknowledges that by reason of his or her affiliation with NTN
BUZZTIME, INC. Employee will have access to confidential information (as defined
herein) relating to existing and planned business activities, including but not
limited to, entertainment programming, the development of certain computer
hardware and computer software and the marketing and advertising strategies
related thereto in connection with the development, implementation and operation
of information, education and entertainment products and services.

Confidential information shall mean all intellectual property rights and
information, whether written or oral, including but not limited to, data,
computer hardware and/or software programs, summaries, diagrams, reports and/or
memoranda, as if written, however produced or reproduced, which is identified or
marked confidential, or which, by the nature of the circumstances surrounding
disclosure, should be considered, in good faith, to be treated as proprietary
and confidential, and all other proprietary information relating to NTN
BUZZTIME, INC. and any of its affiliates and their respective businesses (as
currently conducted and as proposed to be conducted), properties and assets.

Employee shall not (1) divulge or disclose, directly or indirectly, any
confidential information to any person, firm, corporation or other entity, for
any purpose or reason whatsoever, or (2) make use of any confidential
information for Employee’s purposes or for the benefit of any person, firm,
corporation or other business entity except to the extent that (a) such
confidential information is, in fact, obtainable from public sources (other than
as a result of Employee’s breach of this agreement) or (b) such disclosure is
required by applicable law or authorized in writing by an authorized
representative of NTN BUZZTIME, INC. The prohibition against disclosure of
confidential information shall survive the termination of Employee’s employment
with NTN BUZZTIME, INC.

Employee shall promptly disclose and hereby irrevocably grants and assigns to
NTN BUZZTIME, INC. for NTN BUZZTIME, INC’s. sole use and benefit, all rights of
every kind and character whatsoever, exclusively and perpetually, in and to all
services performed by Employee, and to any and all (a) inventions, improvements,
technical information, systems, software, programs, designs, drawings and
suggestions, whether patented, patentable or unpatentable (“Inventions”), and
(b) characters, character names, original works of authorship, literary works
(including, but not limited to, computer software), audiovisual works,
translations, compilations and other copyrightable or uncopyrightable works
which are originated or produced by Employee (solely or jointly with others)
(“Works”) which Employee may conceive, develop or acquire during his or her
employment with NTN BUZZTIME, INC. (whether or not during usual working hours),
together with all patent applications, letters patent, or other patent rights,
and trademark, trade name, service marks and copyrights and all applications,
registrations, renewals and reissues thereof that may at any time be granted for
or upon any such Invention or Works, and (c) to all other such intangible rights
(collectively, the “Developed Properties”). If for any reason such results and
proceeds are deemed not to be a work made for hire, Employee hereby irrevocably
assigns to NTN BUZZTIME, INC., to the fullest extent permitted by law, all of
Employee’s right, title and interest thereto. Employee waives all so-called
“moral rights of authors”, “droit moral” rights and other similar rights
throughout the world, however denominated. Employee will, upon NTN BUZZTIME,
INC’s. request, execute, acknowledge and deliver to NTN BUZZTIME, INC. such
additional documents as NTN/BUZZTIME, INC. may deem necessary to evidence and
effectuate NTN BUZZTIME, INC’s. rights hereunder. Employee hereby grants NTN
BUZZTIME, INC. the right, as Employee’s attorney-in-fact, to execute,
acknowledge, deliver and record in the U.S. Copyright Office or elsewhere any
and all such documents that Employee fails to execute, acknowledge, deliver and
record. In connection therewith:

 

1



--------------------------------------------------------------------------------

Confidentiality and Work for Hire Agreement

Page 2

 

  (i) Employee warrants that all Works will be original, will not have been
previously published in whole or in part, will not infringe upon any rights of
others or contain libelous material, and will not have been previously assigned,
licensed or otherwise encumbered;

 

  (ii) Employee shall, without charge, but at the expense of NTN BUZZTIME, INC.,
promptly at all times hereafter execute and deliver such applications,
assignments, descriptions and other instruments as may be necessary or proper in
the opinion of NTN BUZZTIME, INC. to vest title to the Developed Properties in
NTN BUZZTIME, INC. and to enable NTN BUZZTIME, INC. to maintain the entire
right, title and interest thereto throughout the universe; and

 

  (iii) Employee shall render to NTN BUZZTIME, INC. at its expense all such
reasonable assistance as it may require in the prosecution of applications for
said copyrights, patents, trademarks, trade names, service marks or renewals or
reissues thereof, in the prosecution or defense of interferences which may be
declared involving any of said copyrights, NTN BUZZTIME, INC. may be involved
relating to any Developed Properties.

 

  (iv) Employee’s obligation to cooperate with and assist NTN BUZZTIME, INC. in
obtaining and enforcing patents, copyrights, trademarks, trade secrets, and
other rights and protection shall continue beyond the termination of Employee’s
engagement by NTN BUZZTIME, INC..

 

  (v) In the event NTN BUZZTIME, INC. is unable for any reason whatsoever to
secure the signature of Employee to any lawful and necessary documents required,
including those necessary for the assignment of, application for, or prosecution
of any United States or foreign applications for letters patent or copyright,
Employee hereby irrevocably designates and appoints NTN BUZZTIME, INC. and its
duly authorized officers and agents as agent and attorney-in-fact, to act for
and in Employee’s behalf and stead to execute and file any such application and
to do all other lawfully permitted acts to further the assignment, prosecution
and issuance of letters patent or copyright thereon with the same legal force
and effect as if executed by Employee. Employee hereby waives and quitclaims to
NTN BUZZTIME, INC. any and all claims of any nature whatsoever which Employee
may now have or may hereafter have for infringement of any patent or copyright
resulting from any such application.

 

  (vi) Employee represents that there is no agreement with any other party that
would conflict with his/her obligations under this Agreement.

All documents, drawings, writings, information and data of whatever kind and
nature that may be provided to Employee in connection with his or her employment
with NTN BUZZTIME, INC., and all copies thereof, shall be promptly returned to
NTN BUZZTIME, INC. upon completion or termination of the business relationship
between Employee and NTN BUZZTIME, INC..

This Agreement is made and entered into in the State of California and shall in
all respects be interpreted, enforced and governed under the laws of said State.
If any provision of this Agreement is held to be illegal or invalid, such
provision shall be deemed to be severed and deleted, and neither the provision
nor its deletion shall effect the validity of the remaining provisions, except
where specifically stated otherwise herein. This Agreement may be modified only
by a writing signed by NTN BUZZTIME, INC. and Employee.

The parties agree to indemnify, defend and hold each other harmless and each
other’s officers, employees, and representatives and such party’s successors,
licensees and assigns in the event of any threat or assertion of any claim,
action or proceeding inconsistent with any of the foregoing representations
and/or warranties.



--------------------------------------------------------------------------------

Confidentiality and Work for Hire Agreement

Page 3

Employee may not assign this Agreement, in whole or in part. This Agreement
shall inure to the benefit of and may be enforced by NTN BUZZTIME, INC., its
successors, affiliates or assigns and shall be binding upon the Employee, his or
her heirs, successors, assigns, legal representatives, executors, administrators
and other successors-in-interest.

Employee agrees to execute all documents and do all acts as may be reasonably
necessary, convenient or desirable in order to effect the provisions of this
Agreement.

In the event that either party is required to bring any action, suit or other
proceeding against the other party arising out of this Agreement, the prevailing
party shall recover all of such party’s reasonable attorneys’ fees and costs
throughout the entire proceedings.

This Agreement may be executed in counterparts which taken together shall
constitute one document.

 

ACCEPTED AND AGREED:

ACCEPTED AND AGREED:

 

NTN BUZZTIME, INC.

EMPLOYEE

 

By: /s/ Aurora Araya                                             

By: /s/ Dario L. Santana                                    

       Signature

       Signature

 

Title: HR Generalist                                         

Print Name: Dario L. Santana

Dated: July 10, 2006                                        

Dated: July 10, 2006                                    



--------------------------------------------------------------------------------

NTN Buzztime, Inc.

Addendum to Confidentiality and Work for Hire Agreement

Section 2872. NOTICE TO EMPLOYEE; BURDEN OF PROOF

If an employment agreement entered into after January 1, 1980, contains a
provision requiring the employee to assign or offer to assign any of his or her
rights in any invention to his or her employer, the employer must also, at the
time the agreement is made, provide a written notification to the employee that
the agreement does not apply to an invention which qualifies fully under the
provisions of Section 2870. In any suit or action arising thereunder, the burden
of proof shall be on the employee claiming the benefits of its provisions.

(Added to Stats. 1979, c. 1001, p. 3401, Section 1.)

Section 2870. EMPLOYMENT AGREEMENTS; ASSIGNMENT OF RIGHTS

(a) Any provision in an employment agreement which provides that an employee
shall assign or offer to assign any of his or her rights in an invention to his
or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

        (1) Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer.

        (2) Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

(Added by Stats. 1979, c. 1001, p. 3401, Section 1. Amended by Stats. 1986, c.
345, Section 1.)

Nothing herein shall be deemed to vary or modify the status or nature of the
undersigned employee’s relationship to Company.

I hereby acknowledge receipt of notice from the Company pursuant to Section 2872
of Art. 3.5, Chapter 2 of Division 3 of the California Labor Code (as set forth
herein as Exhibit “A”). I understand that the Company agrees that
notwithstanding anything to the contrary in this Section 2, nothing in this
Agreement shall apply to any invention which qualifies fully under the
provisions of Section 2872 of the California Labor Code.

 

Date: July 10, 2006                            

By: /s/ Dario L. Santana                            

    Employee Signature

 

 

      Dario L. Santana                            

    (Print Name)